PER CURIAM.
In this appeal of a dissolution judgment, we conclude that the trial court did not err in distributing marital assets and liabilities, but reverse the alimony award" because the court failed to make the findings of fact required by section 61.075(8), Florida Statutes. Ondrejack v. Ondrejack, 839 So.2d 867 (Fla. 4th DCA 2003). We find no other error and accordingly remand for further proceedings in which the court shall have the discretion to consider additional evidence relating to the issue of alimony.
WARNER, KLEIN and SHAHOOD, JJ., concur.